USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 1 of 19


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 TYLER RESEARCH CORPORATION,


                Plaintiff,

                        v.                              CAUSE NO.: 4:19-CV-10-TLS-JEM

 ENVACON, INC., KIERAN BOZMAN, and
 JKKB HOLDINGS CORPORATION,


                Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on the Defendants’ Motion to Dismiss Complaint

Pursuant to Fed. R. Civ. P. Rule 12(b)(1) and Rule 12(b)(6) [ECF No. 15], filed on March 29,

2019, the Defendants’ Motion to Dismiss First Amended Complaint Pursuant to Fed. R. Civ. P.

Rule 12(b)(1) and Rule 12(b)(6) [ECF No. 25], filed on June 14, 2019, and the Defendants’

Motion to Dismiss First Amended Complaint Pursuant to Forum Non-Conveniens [ECF No. 27],

filed on June 14, 2019. In this Opinion and Order, the Court will only address the arguments

related to the Defendants’ Motion to Dismiss First Amended Complaint Pursuant to Forum Non-

Conveniens [ECF No. 27]. For the reasons set forth below, the motion is granted, and the case is

dismissed without prejudice.

                                        BACKGROUND

       This is a case involving an alleged infringement of United States Patent No. 6,273,053

(“the ’053 Patent”) concerning certain “Shut Off Valves,” as described in the Plaintiff’s First

Amended Complaint. The Plaintiff, a Pennsylvania Corporation having its principal place of
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 2 of 19


business in Edmonton, Alberta, Canada, alleges that, on November 11, 1999, it entered into an

Exclusive License Agreement with Defendant Kieran Bozman and Joseph Krepela, under which

it would be granted the exclusive right to manufacture the Shut Off Valves. First Am. Compl. ¶¶

2, 16, ECF No. 22. The exclusive right contained no geographical limitations and provided that

the right to manufacture “shall be in force so long as any patent rights of the Licensors in

reference to the Shut Off Valves design and development pursuant to the terms of this

Agreement, are still subsisting.” Exclusive License Agreement ¶ 6, Ex. 2, ECF No. 22-2.

       On March 2, 2000, Defendant Bozman and Joseph Krepela assigned their rights in the

Shut Off Valves to Defendant JKKB Holdings Corporation (“JKKB”), and on March 3, 2000,

Defendant JKKB filed for patent protection for the Shut Off Valves in the United States and

Canada. First Am. Compl. ¶¶ 23, 24. On August 14, 2001, the United States Patent and

Trademark Office issued United States Patent No. 6,273,053, entitled “Engine Shutdown

Valves” to Defendant JKKB. Id. at ¶ 26. From 1999 until 2004, the Plaintiff exclusively

manufactured the Shut Off Valves. Id. at ¶ 29. During this time, Defendant Envacon Inc.

(“Envacon”) marketed and sold the Shut off Valves. Id. at ¶ 30.

       In 2004, the Plaintiff, pursuant to the Exclusive License Agreement, outsourced some of

the manufacturing work regarding the Shut Off Valves to Defendant Envacon, which operated

under the supervision of and out of the same premises as the Plaintiff in Alberta, Canada. Id. at

¶¶ 31–32. However, on April 16, 2011, Defendant Envacon abandoned the premises without

notice to the Plaintiff. Id. at ¶ 35. Despite leaving the premises and the Plaintiff’s supervision,

Defendant Envacon continued to manufacture the Shut Off Valves. Id. at ¶¶ 36–39. The Plaintiff

alleges that the three Defendants are related and conspired together because Defendant JKKB



                                                  2
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 3 of 19


owns 50% of the shares of Defendant Envacon and Defendant Bozman indirectly owns 90% of

the Shares of Defendant JKKB. Id. ¶¶ 3–6, 40–45.

        On February 5, 2019, the Plaintiff filed a Complaint [ECF No. 1] in which it alleges that

the Defendants conspired to deprive it of its exclusive manufacturing rights under the Exclusive

License Agreement. On May 3, 2019, the Plaintiff filed its First Amended Complaint [ECF No.

22]. The First Amended Complaint contains four counts: Count I – Patent Infringement, Count II

– Breach of Contract, Count III – Tortious Interference, and Count IV – Damages Resulting from

a Civil Conspiracy. The Defendant, on June 14, 2019, filed a Motion to Dismiss First Amended

Complaint Pursuant to Forum Non-Conveniens [ECF No. 27]. The Court, having reviewed the

Motion to Dismiss First Amended Complaint Pursuant to Forum Non-Conveniens [ECF No. 27]

and all related filings, is prepared to rule on this matter.

                                             ANALYSIS

        “The common law doctrine of forum non conveniens allows a federal district court to

dismiss a suit over which it would normally have jurisdiction in order to best serve the

convenience of the parties and the ends of justice.” Stroitelstvo Bulgaria Ltd. v. Bulgarian-

American Enter. Fund, 589 F.3d 417, 421 (7th Cir. 2009) (citing Clerides v. Boeing Co., 534

F.3d 623, 627–28 (7th Cir. 2008)). “[A] district court may dismiss a case on forum non

conveniens grounds when it determines that there are ‘strong reasons for believing it should be

litigated in the courts of another, normally a foreign, jurisdiction.’” Deb v. SIRVA, Inc., 832 F.3d

800, 805 (7th Cir. 2016) (quoting Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847, 866 (7th

Cir. 2015)). It is well established that the “threshold requirement for any forum non conveniens

dismissal is the existence of an alternative forum that is both ‘available’ and ‘adequate.’”

Stroitelstvo Bulgaria Ltd., 589 F.3d at 421 (citing Kamel v. Hill-Rom Co., Inc., 108 F.3d 799,

                                                   3
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 4 of 19


802 (7th Cir. 1997)). Even if an alternative forum exists, “the district court should consider

whether a forum non conveniens dismissal would serve the private interests of the parties and the

public interests of the alternative forums.” Id. at 424 (citing Kamel, 108 F.3d at 803).

       The Defendants have asserted that the Plaintiff’s First Amended Complaint should be

dismissed on a theory of forum non conveniens. The Court agrees. In the instant case, the

Defendants argue that Canada is an alternative forum and the interests of all involved would be

best served by continuing the lawsuit in a Canadian court. The Plaintiff presents four arguments

in opposition to the Defendants’ Motion to Dismiss First Amended Complaint Pursuant to Forum

Non-Conveniens. First, the Plaintiff argues that the Defendants’ Motion does not comply with

the Local Rules. Second, the Plaintiff argues that the Defendants have waived their right to

invoke the doctrine of forum non conveniens. Third, the Plaintiff argues that the Northern

District of Indiana is a proper forum. Finally, the Plaintiff argues that Canada is not an adequate

forum. The Court will first address the Plaintiff’s arguments, then assess the merits of the

Defendants’ Motion.

       I.      The Defendants Did Not Violate the Local Rules

       On June 14, 2019, the Defendants filed both their Motion to Dismiss First Amended

Complaint Pursuant to Fed. R. Civ. P. Rule 12(b)(1) and Rule 12(b)(6) [ECF No. 25] and their

Motion to Dismiss First Amended Complaint Pursuant to Form Non-Conveniens [ECF No. 27].

The Plaintiff argues that the Defendants filed their motions in this manner to avoid complying

with Local Rule 7-1(e), which provides that supporting briefs ordinarily must not exceed twenty-

five pages. See N.D. Ind. L.R. 7-1(e).

       Seeking permission to file an oversized brief “is not a mere a technicality to be

overlooked or indulged by the Court,” and “[filings] that do not conform with the local rules may

                                                 4
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 5 of 19


be stricken at the discretion of the court.” Goltz v. University of Notre Dame du Lac, 177 F.R.D.

638, 640, 642 (N.D. Ind. 1997) (citing cases). In the instant case, the Court in not convinced that

the Defendants filed two motions to circumvent the Local Rules. Rather, it appears that the

Defendants prepared two self-standing motions and filed them separately because the motions

are procedurally different. Indeed, the Defendants’ first motion asserts Rule 12 defenses,

whereas their second motion invokes the doctrine of forum non conveniens. Of course, the Court

would have permitted the Defendants to submit their filings as one motion (and, if requested, the

Court would have granted permission to file an oversized brief); however, there is nothing

procedurally incorrect about filing two separate motions. As no violation of the Local Rules has

occurred, the Court will not strike the Defendants’ motion and the Court must continue its

analysis.

       II.     The Defendants Did Not Waive Their Right to Invoke Forum Non
               Conveniens

       Prior to filing their Motion to Dismiss First Amended Complaint Pursuant to Form Non-

Conveniens, the Defendants filed two other motions in this Court. The Plaintiff argues that,

because the Defendants did not raise arguments concerning forum non conveniens in these

filings, the Defendants have waived their right to invoke the doctrine. The Plaintiff is mistaken.

       The Plaintiff’s argument relies on Federal Rule of Civil Procedure 12(g), which provides

that “a party that makes a motion under this rule must not make another motion under this rule

raising a defense or objection that was available to the party but omitted from its earlier motion.”

Fed. R. Civ. P. 12(g)(2). The Advisory Committee Note further provides:

       Subdivision (g) has forbidden a defendant who makes a preanswer motion under
       this rule from making a further motion presenting any defense or objection which
       was available to him at the time he made the first motion and which he could have
       included, but did not in fact include therein. Thus if the defendant moves before

                                                 5
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 6 of 19


       answer to dismiss the complaint for failure to state a claim, he is barred from
       making a further motion presenting the defense of improper venue, if that defense
       was available to him when he made his original motion.

Fed. R. Civ. P. 12(g) advisory committee’s note to 1966 amendment.

       Federal Rule 12(h) governs when a party waives a particular defense. This rule provides

that “[a] party waives any defense listed in Rule 12(b)(2)–(5) by: (A) omitting it from a motion

in the circumstances described in Rule 12(g)(2).” Fed. R. Civ. P. 12(h). Notably, the doctrine of

forum non conveniens is not among the Rule 12(b) defenses. See Fed. R. Civ. P. 12(b).

       The Plaintiff’s argument attempts to equate the doctrine of forum non conveniens to a

Rule 12(b)(3) defense for improper venue. Despite both addressing where the case will proceed,

the defense of improper venue and the doctrine of forum non conveniens are not the same. The

defense for improper venue concerns whether an action may be filed in a particular district. See

Westfield Ins. Co. v. Hill, No. 2:10-CV-123, 2010 WL 1996868, at *2 (N.D. Ind. May 17, 2010)

(citing Norkol/Fibercore, Inc. v. Gubb, 279 F. Supp. 2d 993, 998 (E.D. Wis. 2003)).

Alternatively, a motion premised on the doctrine of forum non conveniens does not question

whether an action can proceed in a venue, rather it questions if it should proceed in a venue.

Indeed, “[m]ost federal courts are clear that a motion to dismiss on the basis of forum non

conveniens can be granted only if the federal court in which the action was brought has both

subject matter jurisdiction and personal jurisdiction and also is a proper venue.” 14D Fed. Prac.

& Proc. Juris. § 3828 (4th ed. 2020) (citing cases) (emphasis added).

        The Plaintiff contends that “dismissal on forum non conveniens grounds is considered a

species of the defense of improper venue, which appears as Rule 12(b)(3).” Pl.’s Mem. 2, ECF

No. 32. To support this contention, the Plaintiff cites the Seventh Circuit’s opinion in Deb v.

SIRVA, Inc. In Deb, the Seventh Circuit explained that “[t]he defendants filed their motion to

                                                 6
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 7 of 19


dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (failure to state a claim upon which

relief can be granted), 12(b)(7) (failure to join a party), and 12(b)(3) (improper venue),” and that

“[s]ubsumed within this last category were the common law principles of forum non conveniens

and abstention.” 832 F.3d 800, 805 (7th Cir. 2016). The Plaintiff claims this quotation supports

its argument; however, this passage of the opinion is meant only to summarize the defendants’

motion and not to equate the doctrine of forum non conveniens to a defense for improper venue.

          “[T]here generally is no time limit on when a motion to dismiss for forum non

conveniens must be made,” which “distinguishes forum non conveniens from the motion to

dismiss for improper venue, to which the strict timing requirement of Civil Rule 12(h) apply.”

14D Fed. Prac. & Proc. Juris. § 3828 (4th ed. 2020) (citing cases). Regardless, a district court

may deny a motion based on the doctrine of forum non conveniens if substantial progress has

already been made in the litigation. See Zelinski v. Columbia 300, Inc., 335 F.3d 633, 643 (7th

Cir. 2003) (“Although the state court action was filed in March 2001, Columbia did not file its

forum non conveniens motion until August 2001. At that time, trial was scheduled less than a

month away. The district court did not abuse its discretion in denying the motion.”). Given that

there is no time limit to file a motion to dismiss for forum non conveniens and that no substantial

progress has been made in this litigation, the Court concludes that the Defendants’ motion is

timely.

          III.   Whether the Northern District of Indiana Is a Proper Forum Is Irrelevant

          In its response brief, the Plaintiff, on several occasions argues that venue is proper in the

Northern District of Indiana. Specifically, the Plaintiff asserts that, because the Defendants are

not United States citizens or entities, venue is proper in any district. Although the law cited by

the Plaintiff is correct, whether this forum is proper is irrelevant to the Court’s determination of

                                                    7
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 8 of 19


whether the doctrine of forum non conveniens should be invoked. As previously explained,

venue must be proper for the Court to consider a motion to dismiss for forum non conveniens

because, otherwise, the Court would simply dismiss the case for improper venue. As such, this

argument is irrelevant and does not support the denial of the Defendants’ motion.

       IV.     Canada Is an Available and Adequate Forum

       As previously explained, the “threshold requirement for any forum non conveniens

dismissal is the existence of an alternative forum that is both ‘available’ and ‘adequate.’”

Stroitelstvo Bulgaria Ltd., 589 F.3d at 421 (citing Kamel, 108 F.3d at 802). Based on the parties’

filings, Canada is both an available and an adequate forum.

       The Plaintiff does not dispute that Canada is an available forum, and to do so would be

futile. “An alternative forum is ‘available’ if all of the parties are amenable to process and within

the forum’s jurisdiction.” Id. (citing Kamel, 108 F.3d at 803). Defendants Envacon and JKKB

are Canadian entities, Defendant Bozman resides in Canada, and the Plaintiff’s primary place of

business is in Canada. First Am. Compl. ¶¶ 2–6. As such, certain Canadian courts would have

jurisdiction over the parties, and the parties would be subject to answer to such a court. In fact,

the Plaintiff has already brought and discontinued an action against the Defendants in a Canadian

court. Decl. Kieran Bozman, Ex. B, ECF No. 17-1. For these reasons, the Court concludes that

Canada is an available forum.

       The Plaintiff, however, disputes that Canada is an adequate forum. In its response to the

Defendants’ Motion, the Plaintiff contends that Canada is not an adequate forum because the

“Defendants fail to explain – indeed, they are unable to explain – how a forum located in

Alberta, Canada could possibility adjudicate [the Plaintiff’s] claim for infringement of a United

States patent.” Pl.’s Mem. 5. However, the Seventh Circuit has repeatedly held that this is not the

                                                  8
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 9 of 19


standard used to determine whether a particular forum is adequate. “An ‘alternative forum is

adequate when the parties will not be deprived of all remedies or treated unfairly.’” Fischer, 777

F.3d at 867 (quoting Kamel, 108 F.3d at 803). It is not enough that proceeding in the foreign

forum will “lead to a change in applicable law unfavorable to the plaintiff.” Id. (quoting In re

Factor VIII or IX Concentrate, 484 F.3d 951, 956 (7th Cir. 2007)). “Rather, only if ‘the remedy

provided by the alternative forum is so clearly inadequate or unsatisfactory that it is no remedy at

all’ should the unfavorable change be given substantial—or even dispositive—weight.” Id.

(quoting In re Factor VIII or IX Concentrate, 484 F.3d at 956) (internal quotation marks

omitted).

         The Court agrees with the Plaintiff’s contention; it is true that a Canadian court is

unlikely to adjudicate a claim for the infringement of a United States patent. However, the

Plaintiff could still bring a claim for the infringement of the Shut Off Valve’s Canadian patent in

a Canadian court. Furthermore, a Canadian court would certainly adjudicate the Plaintiff’s

breach of contract claim, which alone would remedy the alleged wrong. See Stroitelstvo Bulgaria

Ltd., 589 F.3d 417, 422–23; Kamel, 108 F.3d at 803.1 Finally, the Plaintiff does not contend, and

the Court has no reason to believe, that any of the parties would be treated unfairly if they were

to proceed in Canada. As such, the Court concludes that Canada is an adequate forum.


1 The Court notes that the Defendants, in their Motion to Dismiss First Amended Complaint Pursuant to Fed. R.
Civ. P Rule 12(b)(1) and Rule 12(b)(6) [ECF No. 25], argue that the Plaintiff’s breach of contract claim would be
barred based on the Canadian statute of limitations. The Plaintiff does not argue that the Canadian forum is
inadequate because the claim is barred by the statute of limitations. The Court notes, however, that even if the
Defendant’s contention were true, it would not affect the Court’s analysis because a Plaintiff cannot defeat dismissal
under the doctrine of forum non conveniens “by waiting until the statute of limitations in the alternative forum has
expired and then filing suit in his preferred forum (with the longer limitations period) and arguing that the
alternative forum is inadequate.” Chang v. Baxter Healthcare Corp., 599 F.3d 728, 736 (7th Cir. 2010) (citing
Compania Naviera Joanna SA v. Koninklijke Boskalis Westminster NV, 569 F.3d 189, 202–03 (4th Cir. 2009); In re
Bridgestone/Firestone, Inc., 420 F.3d 702, 705–07 (7th Cir. 2005)). In the instant case, the Plaintiff filed a claim in a
Canadian Court, dismissed the claim, and refiled in a United States Court. Decl. Kieran Bozman Ex. B, ECF No. 17-
1. Accordingly, the Plaintiff cannot argue that their decision to delay filing and dismiss their Canadian claim weighs
against the invocation of the forum non conveniens doctrine.
                                                           9
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 10 of 19


       V.      The Interests of Everyone Involved Are Best Served by Continuing This
               Lawsuit in Canada

       After determining that an alternative forum is available and adequate, a court considering

whether the invocation of the doctrine of forum non conveniens is appropriate must “balance the

private interests of the parties and the public interests of the alternative forums and find that

those balances favor a different forum.” Fischer, 777 F.3d at 868 (citing Stroitelstvo, 589 F.3d at

424; Kamel, 108 F.3d at 803).

       A.      Private Interests

       When evaluating the private interest of the parties, the Court considers the: “(1) relative

ease of access to sources of proof; (2) availability of compulsory process and costs for

attendance of witnesses; (3) possibility of view of premises, if appropriate; and (4) other

practical issues, including ease of enforcement of any ultimate judgment.” Id. (quoting In re

Factor VIII or IX Concentrate, 484 F.3d at 958). When applied to this case, each of the above

factors suggests that the private interests of the parties will be best served by continuing this

litigation in Canada.

       In its brief, the Plaintiff does not argue why its or the Defendants’ interests would be best

served by litigating this matter in the Northern District of Indiana. Alternatively, the Defendants

argue that the “private interests overwhelmingly favor Canada as the appropriate forum” because

               there is no dispute that all of the witnesses and documentary
               evidence are located in Canada because all of the parties are
               Canadian corporations or citizens. In contrast, none of the witnesses
               or evidence are available in Indiana, and this court cannot compel
               any witnesses to travel to Indiana for trial. Since Envacon
               manufactures Shutoff Valves exclusively in Alberta, Canada, a site
               visit to the manufacturing facility would not be possible. Finally,
               practical problems with litigating this case in this district are
               pervasive where this Court would be required to apply Canadian law
               to an exclusive manufacturing agreement that was signed in Canada,

                                                  10
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 11 of 19


                by Canadian entities and individuals, and involving a product that is
                manufactured exclusively in Canada.

Defs.’ Mem. Supp. 4, ECF No. 28. The Defendants’ argument draws into question the most

important allegation in the Plaintiff’s First Amended Complaint: that the Shut Off Valves were

manufactured in this district. Of course, the Plaintiff alleges throughout its First Amended

Complaint that the Defendants manufactured the Shut Off Valves, the conduct giving rise to this

lawsuit, in this district. However, in Paragraph 41 of its First Amended Complaint the Plaintiff

alleges that:

                While Envacon separately manufactures both Shut Off Valves and
                remotely mounted latches, the incorporation and installation by
                Envacon (with the personal participation of Bozman) of Shut Off
                Valves having remotely mounted latches in customers’ products in
                Indiana (and elsewhere) constitutes “manufacture” of Shut Off
                Valves falling within the scope of Claims 4 and 14 of the ‘053
                Patent.

First Am. Compl. ¶ 41.

        The Plaintiff’s characterization is problematic, as the Plaintiff is not permitted to redefine

commonly used words to bolster its claims. The Plaintiff, in this paragraph, seemingly attempts to

equate the manufacture of Shut Off Valves to the installation of Shut Off Valves. Notably,

Paragraph 41 of the Plaintiff’s First Amended Complaint cites the Declaration of Kieran Bozman

[ECF No. 17–1], which further illustrates that the Plaintiff is attempting to mischaracterize the

Defendants’ conduct in Indiana for the purposes of persuading the Court to keep the lawsuit in this

district. In Defendant Bozman’s Declaration, he represents, among other things, that:

                11.    Envacon has never manufactured the Shut Off Valves
                       anywhere in the United States.
                12.    Envacon has been manufacturing the Shut Off Valves
                       exclusively in Edmonton, AB, Canada since 2000.



                                                 11
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 12 of 19


                  13.      [Defendant Bozman] has never personally participated in
                           the manufacture of the Shut Off Valves anywhere in the
                           United States.
                  14.      Envacon has sold the Shut Off Valves to customers in the
                           United States and has assisted customers in the United
                           Sates at times, including in Indiana, in incorporating the
                           Shut Off Valves into the customer’s products.

Decl. Kieran Bozman ¶¶ 11–14, ECF No. 17-1.2

         Based on Paragraph 41 of the Plaintiff’s First Amended Complaint and Defendant

Bozman’s declaration, it is apparent that the Plaintiff is mischaracterizing the Defendants’

conduct in this district. While the distinction between whether the Defendants manufactured or

installed the Shut Off Valves in this district may not be important when determining whether the

Court has jurisdiction or if venue is proper, it is critical to the Court’s forum non conveniens

analysis.3

         Based on the facts and details contained in the motions and memoranda provided to the

Court, the parties’ access to sources of proof would be limited, as both the documentary evidence

and witnesses are located in Canada. Moreover, the Court has no subpoena power over the

documentary evidence and witnesses, as they are located outside of the Court’s jurisdiction. See

In re Petition of Boehringer Ingelheim Pharms., Inc., 745 F.3d 216, 218 (7th Cir. 2014) (“And


2 The Court notes that it may look beyond the pleadings to determine whether the Defendants have met the heavy
burden under the doctrine of forum non conveniens. See Deb, 832 F.3d at 810.
3 This distinction is also important when assessing the validity of the Plaintiff’s patent infringement claim. Pursuant
to 35 U.S.C. § 271(a), “whoever without authority makes, uses, offers to sell, or sells any patented invention, within
the United States or imports into the United States any patented invention during the term of the patent therefor,
infringes the patent.” Notably, the Exclusive License Agreement only grants the Plaintiff the exclusive right to
manufacture the Shut Off Vales. Assuming that the Exclusive License Agreement allows the Plaintiff to bring a
patent infringement claim against the Defendants, the claim would be limited to “mak[ing] . . . [the] patented
invention within the United States,” 35 U.S.C. § 271, as the Plaintiff does not hold the remaining patent rights.
Accordingly, if the Defendants did not manufacture the Shut Off Valves in the United States, the Plaintiff cannot
bring a United States patent claim against them. See Microsoft Corp. v. AT&T Corp., 550 U.S. 441, 441 (2007) (“It
is the general rule under United States patent law that no infringement occurs when a patented product is made and
sold in another country.”). The Court, however, need not address whether the Plaintiff’s patent infringement claim is
valid to make its ruling on the Defendants’ Motion to Dismiss First Amended Complaint Pursuant to Forum Non-
Conveniens [ECF No. 27].
                                                          12
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 13 of 19


foreigners who are not in the United States are beyond the subpoena power of our courts even if

their testimony can't be obtained in admissible form otherwise.” (citing Relational, LLC v.

Hodges, 627 F.3d 668, 673 (7th Cir.2010))). Costs are an additional barrier, as any cooperating

witnesses and the parties would have to travel from Edmonton, Alberta, to Hammond, Indiana,

for trial. See Stroitelstvo Bulgaria Ltd., 589 F.3d at 425 (citing U.S.O. Corp. v. Mizuho Holding

Co., 547 F.3d 749, 751 (7th Cir. 2008); Clerides, 534 F.3d at 629). In addition to the

complications surrounding documentary evidence and witnesses, the Court also notes that an in-

person view of the premises would be impossible; however, it is unlikely that such a visit would

be necessary to resolve this dispute.

       The fourth factor in the private interest analysis allows the Court to consider any other

practical issues that would be created by allowing this case to continue in this forum. The parties

raise no additional issues they wish the Court to consider. Although not an issue raised by the

parties, the Court notes that the Plaintiff may experience difficulties in the future if it needs to

enforce a judgment against the foreign Defendants. However, the Court is without sufficient

information to determine whether the Plaintiff is certain to face such difficulties. As such, the

Court does not include this consideration in its balancing test.

       By considering each of the above described factors, the Court concludes that the private

interests of the parties are best served by continuing this litigation in a Canadian court. Even if

the Court were to accept the Plaintiff’s characterization of the Defendants’ conduct as

“manufacturing” Shut Off Valves in this district, the Court would still reach this conclusion. The

Plaintiff, in its Memorandum in Opposition to Defendants’ Motion to Dismiss the First Amended

Complaint Pursuant to Forum Non Conveniens [ECF No. 32], does not attempt to dispute the

Defendants’ assertion that all of the evidence and witnesses are located in Canada. Indeed, the

                                                  13
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 14 of 19


Plaintiff does not even suggest that any evidence or witnesses are located in this district. As such,

the inconveniences described by the Defendants would still be present, thus leading the Court to

the same conclusion.

        B.       Public Interest

        In addition to the private interests of the parties,

                 [t]he court must also consider the public interest. Relevant public
                 interest factors “include the administrative difficulties stemming
                 from court congestion; the local interest in having localized disputes
                 decided at home; the interest in having the trial of a diversity case in
                 a forum that is at home with the law that must govern the action; the
                 avoidance of unnecessary problems in conflicts of laws or in the
                 application of foreign law; and the unfairness of burdening citizens
                 in an unrelated forum with jury duty.”

Fischer, 777 F.3d at 868 (quoting Stroitelstvo, 589 F.3d at 425). The Defendants, correctly, point

out that the public interest favors using a Canadian court to resolve this dispute. In fact, each of

the above described factors weighs in favor of dismissing this case.

        In this matter, Canada, not the Northern District of Indiana, has the public interest of

having localized disputes decided at home. This is true because the parties are at home in

Canada, as they are Canadian citizens and/or primarily conduct business in Canada, the contract

between the parties was entered into and carried out in Canada, and the conduct giving rise to the

dispute, the manufacture of Shut Off Valves, occurred in Canada. Of course, the United States

has an interest in ensuring that United States patents are not infringed, but only when the

infringing conduct occurs within the United States. See 35 U.S.C. § 271(a) (“Except as otherwise

provided in this title, whoever without authority makes . . . any patented invention, within the

United States . . . .”).




                                                   14
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 15 of 19


       Indeed, this dispute has little, if any, connection to the Northern District of Indiana. If this

matter proceeded to trial, the Court would be unfairly burdening citizens residing in this district

by requiring them to serve as jurors on a case that is almost entirely unrelated to this venue and

their community. See Stroitelstvo Bulgaria Ltd., 589 F.3d at 425 (“Since this loan is so unrelated

to the local forum, calling Chicago-area citizens for jury duty on this case would be asking a lot.”

(citing U.S.O. Corp., 547 F.3d at 755)). Additionally, while every court has administrative

difficulties stemming from court congestion, it makes the most sense for courts to dismiss cases

that have no connection to their district, instead of utilizing judicial resources to resolve disputes

that would be more appropriately addressed by a different court.

       Finally, if the Court were to resolve this dispute it would have to conduct a conflict of

laws analysis and, likely, apply Canadian law. The Court notes that Counts II, III, and IV of the

Plaintiff’s First Amended Complaint do not involve federal law, as evidenced by the Plaintiff’s

jurisdictional statement. See First Am. Compl. ¶ 7 (“This Court has jurisdiction over the subject

matter of this action under 28 U.S.C. §§ 1331 and 1338(a), as well as § 1367(a).”). As federal

law does not apply, the Court would have to determine what law is applicable. Although the

Plaintiff has not identified what law it believes should be applied, the Defendants contend that

Canadian law applies. Accordingly, the Court would have to conduct a conflict of laws analysis.

       It is well established that “[a] Federal District Court exercising diversity jurisdiction must

apply the substantive law of the State in which it sits,” which necessarily means that “[t]he Court

must also follow the choice-of-law rules of the forum State to determine which State’s

substantive law applies.” Bateman v. Cent. Foundry Div., Gen. Motors Corp., 822 F. Supp 556,

561 (S.D. Ind. 1992) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941); Erie R.R.

Co. v. Tompkins, 304 U.S. 64 (1938); 10A Charles Alan Wright, Arthur R. Miller & Mary Kay

                                                  15
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 16 of 19


Kane, Fed. Prac. & Proc. Civ. § 2712 (1983)). As such, Indiana choice-of-law rules would apply

in this case. Indiana subscribes to the Second Restatement of Conflicts when determining what

law applies to both tort and contract claims. Bailey v. Skipperliner Indus., 278 F. Supp. 2d 945,

953–55 (N.D. Ind. 2003).

         In regard to tort claims, “Indiana courts initially favor the law of the state in which a tort

occurred.” Id. at 954. For contract claims, Indiana applies “the law of the forum with the most

intimate contacts with the facts.” General Motors Corp. v. Northrop Corp., 685 N.E.2d 127, 135

(Ind. Ct. App. 1997). To determine which forum has the most intimate contacts, courts may

consider: “(a) the place of contracting, (b) the place of negotiation of the contract, (c) the place

of performance, (d) the location of the subject matter of the contract, and (e) the domicile,

residence, nationality, place of incorporation and place of business of the parties.” Bailey, 278 F.

Supp. 2d at 953 (quoting Restatement (Second) of Conflict of Laws §§ 188 (1971)).

Furthermore, “[i]f the place of negotiating the contract and the place of performance are in the

same state, the local law of this state will usually be applied.” Id. (quoting Restatement (Second)

of Conflict of Laws §§ 188 (1971)).

         In Counts II, III, and IV, the Plaintiff raises tort and contract claims. As the activity

giving rise to the Plaintiff’s tort claims occurred in Canada, the Court would be required to apply

Canadian law to resolve Counts III and IV.

         Determining the law applicable to Count II is equally straightforward. The Defendant

entities are all Canadian Corporations operating in Canada, Defendant Bozman is currently

residing in Canada, and the Plaintiff’s primary place of business is Canada. Decl. Kieran

Bozman ¶¶ 2, 4; First Am. Compl. ¶¶ 2–6.4 The Plaintiff, in its complaint, indicates that it was


4 The Court notes that while the Plaintiff is incorporated in Pennsylvania, there does not appear to be any additional
                                                         16
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 17 of 19


performing under this contract at a facility in Alberta, Canada. First. Am. Compl. ¶¶ 29–32.

Further, the Defendant represents, and the Plaintiff does not contend otherwise, that the parties

contracted the agreement in Canada. Defs.’ Mem. Supp. 3 The facts of this case are most

intimately associated with Canada and have little connection to any other forum; therefore,

Canadian law would apply.

         The Court, based on this choice of law analysis, would be required to apply Canadian law

to resolve almost all of the Plaintiff’s claims, which supports the Defendants’ argument for

invoking the doctrine of forum non conveniens. See U.S.O. Corp., 547 F.3d at 751 (“[T]he law

applicable to the issues in the case is almost certainly Japanese law, with which American judges

have little familiarity.”). Based on this determination, and each of the above-described factors,

the Court concludes that the public interest favors this dispute being resolved by a Canadian

court.

         Even if the Court were to, again, accept the Plaintiff’s characterization of the Defendants’

conduct as “manufacturing” the Shut off Valves in this district, the Court would not change its

conclusion. Under such an assumption, the United States would also have an interest in resolving

this dispute because the Plaintiff alleges that domestic conduct infringed a United States patent.

Additionally, in such a scenario the Court could fairly call upon jurors in this district to resolve

the dispute, as the jurors in this district do have an interest in the preservation of United States

patents. However, even under such an assumption, the Court’s conclusion that this dispute would

require extensive application of Canadian laws would remain unchanged.5 Accordingly, the



connections to Pennsylvania.
5 If the Court were to accept the Plaintiff’s characterization of the Defendants’ conduct, its choice of law analysis
would yield the same outcome. The Court’s choice of law analysis and conclusion regarding the Plaintiff’s contract
claim would remain unchanged. However, the Court’s analysis regarding the Plaintiff’s tort claims would be
different. Although Indiana law generally favors applying the law of the state in which the tort occurred; it turns to a
                                                          17
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 18 of 19


Court, under this assumption, would conclude that, at best, the United States and Canada have an

equal interest in resolving this dispute, but because Canadian law must be extensively applied,

the public interest still favors proceeding in a Canadian forum.

         C.       Balancing the Private and Public Interest

         The Court notes that “[t]he doctrine of forum non conveniens . . . is an exceptional one

that a court must use sparingly.” Deb, 832 F.3d at 805 (citing Gulf Oil Corp. v. Gilbert, 330 U.S.

501, 504, 509 (1947)). “The exceptional nature of a dismissal for forum non conveniens means

that a defendant invoking it ordinarily bears a heavy burden in opposing the plaintiff’s chosen

forum.” Id. at 806 (citing cases). “When a plaintiff’s choice is not his home forum, however, the

presumption in the plaintiff’s favor ‘applies with less force,’ for the assumption that the chosen

forum is appropriate is in such cases ‘less reasonable.’” Id. (quoting Sinochem Int’l Co. Ltd. v.

Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007)). That is, “[i]f the plaintiff is suing far

from home, it is less reasonable to assume that the forum is a convenient one . . . .[and t]he risk

that the chosen forum really has little connection to the litigation is greater.” Id. (quoting U.S.O.

Corp.., 547 F.3d at 752).

         In the instant case, the Plaintiff is not at home in this forum. Furthermore, this district is

hundreds of miles away from Pennsylvania, the state in which the Plaintiff is incorporated, and

well over one-thousand miles away from Edmonton, Canada, the Plaintiff’s principle place of



four-factor analysis when the location is unimportant to the action. See Bailey, 278 F. Supp. 2d at 954. A court may
conclude that location is unimportant in cases where the conduct causing the harm has occurred in multiple
locations. See Hoffman v. Roberto, 578 N.E.2d 701, 705 (Ind. Ct. App. 1991) (“Where the place of publication
simultaneously occurs in more than one state, the place of the tort may become insignificant.”). In such scenarios,
Indiana Courts consider: “(a) the place where the injury occurred, (b) the place where the conduct causing the injury
occurred, (c) the domicile, residence, nationality, place of incorporation and place of business of the parties, and (d)
the place where the relationship, if any, between the parties is centered.” Bailey, 278 F. Supp. 2d at 954 (citing
Restatement (Second) of Conflict of Laws §§ 145 (1971)). In the instant case, factors (a) and (b) include, at least,
Indiana and Canada. Factors (c) and (d), however, only include Canada. Even if location were unimportant, the
Court would, based on these four factors, conclude that Canadian law should be applied to the Plaintiff’s tort claims.
                                                          18
USDC IN/ND case 4:19-cv-00010-TLS-JEM document 41 filed 07/01/20 page 19 of 19


business. Accordingly, the Plaintiff’s preference to litigate this matter in the Northern District of

Indiana is afforded less weight.

       The Court, based on the above analysis, concludes that both the public interest and

private interest of the parties are best served by dismissing this case and allowing it to proceed in

Canada. The Court notes that, although the burden lies with the Defendants, the Plaintiff has not

identified a single advantage that could be obtained by resolving this dispute in the Northern

District of Indiana. Meanwhile, the Defendants have demonstrated several inconveniences

associated with allowing this matter to proceed, such that they have met their heavy burden

under the doctrine of forum non conveniens. This may be the preferred forum of the Plaintiff, but

why the Plaintiff has elected to proceed in the Northern District of Indiana is not apparent.

Accordingly, the Court will grant the Defendants’ request to invoke the doctrine of forum non

conveniens and dismiss this case.

                                          CONCLUSION

       For the reasons stated above, the Court GRANTS the Defendants’ Motion to Dismiss

First Amended Complaint Pursuant to Form Non-Conveniens [ECF No. 27]. The Court DENIES

as moot the Defendants’ Motion to Dismiss Complaint Pursuant to Fed. R. Civ. P. Rule 12(b)(1)

and Rule 12(b)(6) [ECF No. 15] and the Defendants’ Motion to Dismiss First Amended

Complaint Pursuant to Fed. R. Civ. P. Rule 12(b)(1) and Rule 12(b)(6) [ECF No.25]. The Court

DISMISSES this case without prejudice.

       SO ORDERED on July 1, 2020.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT



                                                 19
